     Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 1 of 40



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                            NORTHERN DIVISION


FEDERAL TRADE COMMISSION,                       Case No. 19-cv-03100-JMC

     Plaintiff,

     v.

AGORA FINANCIAL LLC, et al.,

     Defendants.




PLAINTIFF FEDERAL TRADE COMMISSION’S MEMORANDUM IN SUPPORT OF
               MOTION FOR PRELIMINARY INJUNCTION




                                    Omolara Bewaji Joseney (ojoseney@ftc.gov)
                                    Gregory Madden (gmadden@ftc.gov)
                                    Dillon Lappe (dlappe@ftc.gov)
                                    Federal Trade Commission
                                    600 Pennsylvania Avenue, NW CC-9528
                                    Washington, DC 200580
                                    202-326-2599 (Joseney); -2426 (Madden);
                                    -2833 (Lappe); -3197(facsimile)

                                    Counsel to Plaintiff Federal Trade Commission
               Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 2 of 40



                                                        TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 1

   I.         THE 28-DAY DIABETES CURE SCAM ......................................................................... 1
         A.         Phase 1 – Email Marketing........................................................................................... 2
         B.         Phase 2 – Reverse Diabetes Presentation Claims ......................................................... 3
              i. The Reverse Diabetes Defendants Claim There Is A “Hidden Cause” for Type 2
              Diabetes............................................................................................................................... 3
              ii.   Reverse Diabetes Defendants’ Claim Their Three-Step Protocol Cures, Treats, or
              Mitigates Type 2 Diabetes and Its Symptoms. ................................................................... 4
              iii. The Reverse Diabetes Defendants Claim Their Three-Step Protocol is
              Scientifically Proven to Reverse Diabetes and Its Symptoms in 28 Days. ......................... 7
              iv. The Reverse Diabetes Defendants Claim Their Protocol Reverses Diabetes Without
              Requiring Dietary Changes. ................................................................................................ 7
         C.         Purchasing The Doctor’s Guide ................................................................................... 8
         D.         The Reverse Diabetes Defendants’ Advertising Claims Are False. ............................. 8
              i. The Doctor’s Guide Proves the Falsity of the Reverse Diabetes Defendants’
              Marketing Claims................................................................................................................ 8
              ii.   The Reverse Diabetes Defendants’ Other Type 2 Diabetes “Cures” Demonstrate
              the Falsity of Their Claims. .............................................................................................. 10
              iii. Expert Testimony Further Confirms the Reverse Diabetes Defendants’ Claims Are
              Not Supported by Science................................................................................................. 11
   II.        THE CONGRESSIONAL CHECKS AND REPUBLICAN CHECKS SCAM ............... 14
         A.     Congressional Checks Defendants Represent to Consumers that They Are Legally
         Entitled to Collect Hundreds to Thousands of Dollars in Monthly Congressional or
         Republican Checks................................................................................................................ 15
         B.     Congressional Checks Defendants Represent that Anyone Can Collect Monthly
         Congressional or Republican Checks With Little or No Risk, Just By Adding Their Name to
         List of Check Payees. ............................................................................................................ 18
         C.    The Congressional Checks Defendants Represent That the Advertised Checks Are
         Furnished By or Otherwise Affiliated With U.S. Congress ................................................. 19
         D.     The Congressional Checks Defendants Solicit Money From Consumers By Promising
         Instructions For Collecting Monthly Congressional/Republican Checks............................. 21
         E.   Congress’ Secret Giveaway Does Not Provide Instructions for Collecting
         Government Checks. ............................................................................................................. 22
         F.         Congressional Checks and Republican Checks Do Not Exist.................................... 23



                                                                           ii
               Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 3 of 40



   III. The Reverse Diabetes Defendants and Congressional Checks Defendants Advertise and
   Cross-Promote Other Cures and “Checks” Opportunities. ....................................................... 24
ARGUMENT ................................................................................................................................ 24

   I.         The FTC Is Likely To Succeed On The Merits. ............................................................... 25
         A.    The Reverse Diabetes Defendants’ False and Unsubstantiated Advertising Claims
         Violate Section 5. .................................................................................................................. 26
              i. Expert Testimony Confirms the Reverse Diabetes Defendants Have No Reasonable
              Basis for Their Claims. ..................................................................................................... 26
              ii.   The Reverse Diabetes Defendants’ Claims Regarding NIR and Diet are Directly
              Refuted by Defendant Gerhauser. ..................................................................................... 28
         B.          The Congressional Checks Defendants’ False and Misleading Claims Violate Section
         5.          29
              i.     The Congressional Checks Defendants’ False Express Claims ................................. 29
              ii.      The Congressional Checks Defendants’ Material Omission .................................. 32
         C.          Defendants Gerhauser and Scheidt Are Individually Liable Under FTC Act. ........... 33
   II.        The Balance of Equities Weighs In Favor of a Preliminary Injunction. ........................... 34
   III.            The Proposed Preliminary Injunction is Necessary to Protect Consumers. ................... 34
CONCLUSION ............................................................................................................................. 35




                                                                       iii
             Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 4 of 40



                                                   TABLE OF AUTHORITIES
Cases
FTC v. Ameridebt, Inc., 373 F. Supp. 2d 558, 562 (D. Md. 2005) ......................................... 25, 34
FTC v. Beatrice Foods Co., 587 F.2d 1225, 1229 (D.C. Cir. 1978)............................................. 25
FTC v. Consumer Defense, LLC, 926 F.3d 1209, 1212-13 (9th Cir. 2019) ................................. 34
FTC v. COORGA Nutraceuticals Corp., 201 F. Supp. 3d 1300, 1309 (D. Wyo. 2016) ............... 28
FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1, 8 (1st Cir. 2010) ........................................ 26, 27
FTC v. Febre, No. 94 C 3625, 1996 WL 396117, at *2 (N.D. Ill. July 3, 1996), aff’d, 128 F.3d
  530 (7th Cir. 1997).............................................................................................................. 31, 32
FTC v. Five-Star Auto Club, Inc., 97 F. Supp. 2d 502, 532 (S.D.N.Y. 2000) .............................. 32
FTC v. Food Town Stores, Inc., 539 F.2d 1339, 1343 (4th Cir. 1976) ................................... 25, 34
FTC v. Health Formulas, LLC, No. 2:14-CV-01649, 2015 WL 2130504, *26, (D. Nev. May 6,
  2015) ......................................................................................................................................... 35
FTC v. Innovative Mktg, Inc., 654 F. Supp.2d 378, 385 (D. Md. 2009) ....................................... 33
FTC v. John Beck Amazing Profits, LLC, No. 2:09-CV-04719, 2009 WL 7844076, at *6 (C.D.
  Cal. Nov. 17, 2009) ................................................................................................................... 32
FTC v. Mallett, 818 F. Supp. 2d 142, 149 (D.D.C. 2011) ................................................ 30, 34, 35
FTC v. Nat'l Urological Grp., Inc., 645 F. Supp. 2d 1167, 1190 (N.D. Ga. 2008), aff'd, 356 F.
  App'x 358 (11th Cir. 2009) ................................................................................................ passim
FTC v. Ross, 897 F. Supp. 2d 369, 381 (D. Md. 2012), aff'd, 743 F.3d 886 (4th Cir. 2014) 25, 26,
  33
FTC v. Simple Health Plans, LLC, 379 F. Supp. 3d 1346, 1365 (S.D. Fla. 2019) ....................... 35
FTC v. Stefanchick, 559 F.3d 924, 930-31 (9th Cir. 2009) .......................................................... 33
FTC v. The Crescent Publ’g Grp., Inc., 129 F. Supp. 2d 311, 321 (S.D.N.Y. 2001) ................... 32
FTC v. Vemma Nutrition Co., No. 15-CV-01578, 2015 WL 11118111, at *6 (D. Ariz. Sept. 18,
  2015) ......................................................................................................................................... 31
FTC v. World Wide Factors, Ltd., 882 F.2d 344, 347 (9th Cir. 1989........................................... 34
FTC. v. Millennium Telecard, Inc., No. CIV.A. 11-2479 JLL, 2011 WL 2745963, at *3 (D.N.J.
  July 12, 2011) ........................................................................................................................... 26
In re Sanctuary Belize Litig., No. 18-CV-3309, 2019 WL 3714392, at *9 (D. Md. Aug. 2, 2019)
   ............................................................................................................................................ 25, 33
In re Telebrands Corp., 140 F.T.C. 278, 292 (2005), aff’d, 457 F.3d 354 (4th Cir. 2006) .......... 30
P. Lorillard Co. v. FTC, 186 F.2d 52, 58 (4th Cir. 1950)............................................................. 32
Removatron Int'l Corp. v. FTC, 884 F.2d 1489, 1497 (1st Cir. 1989).......................................... 31
Statutes
FTC Act, 15 U.S.C. § 45 ........................................................................................................ passim
                                                                         iv
           Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 5 of 40



FTC Act, 15 U.S.C. § 53(b) .......................................................................................................... 24




                                                                   v
          Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 6 of 40



                                              INTRODUCTION

         Agora Financial, along with affiliated entities and individuals, target seniors and others

approaching retirement with extravagant promises of a miracle health treatment in the form of a

28-day diabetes “cure,” and free money in the form of government-provided “Congressional” or

“Republican” checks. Both of Agora’s schemes follow a common pattern — inundate

consumers with emails and other advertisements containing tantalizing claims of “exclusive” and

“limited time” offers, then direct them to long video presentations that urge them to “act now” or

risk missing the promised benefits. Only after consumers buy Agora’s products — and, often,

enroll in a subscription program — do they learn the truth — there is no permanent cure for their

diabetes, and the promised checks do not exist. Because these ongoing claims pose a serious risk

of harm to consumers’ health, safety, and financial well-being, a preliminary injunction is

necessary to prevent further injury.
                                         STATEMENT OF FACTS

         Two overlapping groups of affiliated entities and individuals run the diabetes and

government checks schemes. 1 Defendants Agora Financial, LLC (“Agora Financial”),

NewMarket Health, LLC (“NewMarket”), NewMarket Health Publishing, LLC (“NewMarket

Health Publishing”), Health Sense Publishing, LLC (“Health Sense”), Health Sense Media, LLC

(“Health Sense Media”), and Dr. Richard Gerhauser (“Gerhauser”) (collectively, the “Reverse

Diabetes Defendants”) operate the 28-day diabetes “cure” scheme. Agora Financial also runs the

government checks scheme with Defendant Zachary Scheidt (“Scheidt”) (together, the

“Congressional Checks Defendants”).

    I.       THE 28-DAY DIABETES CURE SCAM

         Since at least December 2018 and continuing to the present, the Reverse Diabetes

Defendants have marketed a “simple,” “doctor-guided,” and “scientifically-proven” cure for type


1
  Each of the corporate defendants are direct or indirect subsidiaries of the same parent corporation, and the
individual defendants, Dr. Richard Gerhauser and Zachary Scheidt, serve in public-facing positions for those
entities. See FTC Ex. 1, Declaration of Adam Rottner (“Rottner Decl.”) ¶¶ 3, 64, 68-70, 75, 79.

                                                          1
          Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 7 of 40



2 diabetes. To receive details on this “brand-new treatment,” consumers must pay $249 for a

series of pamphlets, The Doctor’s Guide to Reversing Type II Diabetes in 28 Days (“The

Doctor’s Guide”). 2

         A.        Email Marketing

         The Reverse Diabetes Defendants initially attract consumers by bombarding them with

emails 3 advertising a “scientifically-proven” treatment that cures type 2 diabetes in 28 days. 4

Specifically, they claim “a new study from the University of Kansas,” “rock-solid proof,” and

“decades of peer-reviewed scientific studies (including one that showed a 100% success rate)”

proves the efficacy of their 28-day diabetes treatment. 5 They also make numerous claims about
the ease of the “28-day plan to cure Type II diabetes,” including that it reverses type 2 diabetes

without: (1) dietary changes; (2) “spending a minute in the gym;” or (3) “taking a single drug.” 6

In these advertisements, the Reverse Diabetes Defendants claim to have information about a

“shocking ‘hidden’ cause” of type 2 diabetes that has “nothing to do” with consumers’ diet or

fitness levels. Therefore, the ads claim “doctors, the CDC, and the World Health Organization

are getting it all wrong when it comes to diabetes” because “none of their solutions treat this

new root cause.” 7

         Outside of these bold claims, the email advertisements reveal no details about the 28-day

treatment itself. Instead, the Reverse Diabetes Defendants tell consumers a “free” video

presentation contains the information about their diabetes “protocol” — including how it works,

and proof of its efficacy. 8 They frequently use high-pressure sales tactics to urge consumers to


2
  While the marketing refers to the set of pamphlets as The Doctor’s Guide to Reversing Type II Diabetes in 28
Days, the actual documents are titled The Doctor’s Secret to Reversing Diabetes in 28 Days. Id. ¶¶ 27-28.
3
  The Reverse Diabetes Defendants send these email advertisements to subscribers of several of Agora Financial’s
free newsletters, including The Rude Awakening, The Rich Life Roadmap, and Daily Reckoning, among others. See
e.g., Rottner Decl. ¶¶ 12-16, 80; see id. at Atts. 1, 3-13, 16-18.
4
  E.g., Rottner Decl. ¶ 14, Atts. 1, 3, 8; see also id. at Atts. 3-5, 7.
5
  E.g., id. at Atts. 1, 6.
6
  E.g., id. at Att. 1.
7
  Id. at Att. 1; see also e.g., id. at Atts. 4, 8. Defendants frequently use ellipses and bolded, underlined, italicized or
other emphasized text in their advertisements and promotional materials, which have been replicated herein unless
otherwise noted.
8
   Rottner Decl. ¶¶ 15-16; see also id. ¶¶ 19, 24, Att 10.

                                                             2
          Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 8 of 40



view the video. Specifically, they say that consumers will not “find this information anywhere

else,” and that the video is a one-time “live” event or only available for 24 hours. 9 The Reverse

Diabetes Defendants direct consumers who click on these advertisements to their website. 10

Notwithstanding the fact that they advertise the video presentation as a one-time, limited space,

never available again “event,” the Reverse Diabetes Defendants continue to advertise the video

presentation today. 11

         B.        Reverse Diabetes Presentation Claims

         The promised video is titled “Dr. Richard Gerhauser, M.D. presents: How to Reverse

Type II Diabetes in 28 days.” In the hour-long video, Dr. Gerhauser discusses the purported

diabetes cure protocol. 12 There, he reiterates the claims made in the Reverse Diabetes
Defendants’ email advertisements, telling consumers there is a “hidden cause” for type 2

diabetes, and that his simple three-step protocol will reverse and cure type 2 diabetes in just 28

days, without requiring dietary changes.
                  1.       The Reverse Diabetes Defendants Claim There Is A “Hidden Cause”
                           for Type 2 Diabetes.
         The Reverse Diabetes Defendants “explain” that exposure to everyday electronic

devices — such as cell phones, televisions, or computers — causes type 2 diabetes. Specifically,

they claim these devices emit “a dangerous form of radiation known as ‘Non-Ionizing

Radiation,’ (or NIR)” that causes type 2 diabetes. 13 In the video, Defendant Gerhauser further
states that “everyone – from the CDC to the World Health Organization – has covered [] up” this

“shocking, ‘hidden’ cause of Type II Diabetes.” 14

9
  E.g., id. at Att. 1; see also Rottner Decl. ¶¶ 15, 18-19, 24.
10
    Id. ¶¶ 16-19.
11
   For example, the Reverse Diabetes Defendants advertised their 28-day diabetes protocol in a recent email dated
October 1, 2019 that directs consumers to the video presentation. See id. ¶¶ 30-30a, Att. 23.
12
   Id. ¶ 19, Att. 15. Consumers who try to exit the video are urged to continue watching to learn about “this
powerful solution for your health” or to receive a transcript “to read about this solution instead. Rottner Decl. ¶ 27b,
Att. 19 at 2:18. The transcript and the video are substantially the same and make the same core claims. Compare
Rottner Decl. at Att. 15 (video presentation) with Att. 22 (transcript); see also Rottner Decl. ¶¶ 20-22. Purchasing
The Doctor’s Guide requires watching the video to its near-end or scrolling to the bottom of the transcript. See id. ¶
27d, ¶ 29, Att. 19 at 8:34.
13
   Rottner Decl. at Att. 22 at FTC-PROD-00000554.
14
   Id. at Att. 22 at FTC-PROD-00000550-51, FTC-PROD-00000553-554.

                                                           3
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 9 of 40



        The Reverse Diabetes Defendants also tell consumers that the connection between NIR

and diabetes is supported by “undeniable scientific proof.” 15 In the video presentation,

Gerhauser supports this claim in three ways. First, he presents two charts showing a purported

parallel between the rise of diabetes and the rise of electronic device usage, claiming that it is

“impossible to deny the connection between the rise in diabetes – and the amount of new

technology in our world.” 16




Second, he highlights the low diabetes rate among Amish people who choose to avoid these

devices, calling them “diabetes proof” despite their “standard American diet” of bread, candy,

cookies, and pies. 17 Third, he cites two unspecified “studies” as purportedly supporting their
claim. According to Gerhauser, the first study, which he identifies only as a “shocking new

study from leading health journal” Informa Healthcare, “reports that many modern-day devices”

like televisions, cell phones, and computers “can slowly – and silently – cause Type II

Diabetes.” 18 He further states that the other unnamed study from the International Journal of

Environmental Research and Public Health concluded that NIR exposure alone could turn

“healthy children” into type 2 diabetics. 19
                2.       Reverse Diabetes Defendants Claim Their Three-Step Protocol Cures,
                         Treats, or Mitigates Type 2 Diabetes and Its Symptoms.
        The Reverse Diabetes Defendants repeatedly claim that their protocol cures type 2



15
   Id. at Att. 22 at FTC-PROD-0000554.
16
   Id.
17
   Id. at Att. 22 at FTC-PROD-0000553.
18
   Id. at Att. 22 at FTC-PROD-00000554.
19
   Id. at Att. 22 at FTC-PROD-00000555.

                                                  4
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 10 of 40



diabetes and reverses every diabetes symptom in just 28 days. 20 For example, their video

presentation plays under a banner, displayed for its entirety that proclaims a reversal and cure of

diabetes in 28 days: 21




The Reverse Diabetes Defendants also explicitly promise that consumers will be “diabetes free”

in just 4 weeks if they follow their simple three-step protocol. 22 In the video, Defendant

Gerhauser expressly guarantees that the protocol will work for consumers, claiming, “every
single person who tried [it] has reversed their diabetes. And I guarantee, it will do the same for

you.” 23 Gerhauser further guarantees that his protocol is “revolutionary,” and not about

“masking [diabetes] symptoms” or “temporarily managing” blood sugar levels, but rather, it will

get rid of type 2 diabetes “for good” so that consumers can throw their “glucose monitor in the

trash…stop taking a diabetes pill every day… and never spend another dime on test strips.” 24

       The touted three-step 28-day diabetes protocol involves using three natural ingredients;

using “Non-Ionizing Radiation blockers;” and following “simple” NIR blocking tips. 25
                          a)   The Reverse Diabetes Defendants Claim “Himalayan Silk” Will
                               Jumpstart Insulin Production.
       The first step in the Reverse Diabetes Defendants’ protocol involves taking an all-natural

supplement Defendant Gerhauser identifies as “Himalayan Silk.” In the video, Gerhauser claims
that Himalayan Silk is an “all-natural ‘jumpstart” that will “rev[] up your body’s ability to

create insulin,” “clean[] excess sugar out of your body,” and “completely revers[e] Type II

Diabetes in just 28 days.” 26 Gerhauser explains that insulin is important because it “removes

excess sugar” from the blood stream. 27 He further claims that Himalayan Silk works by

20
   E.g., id. at Att. 22 at FTC-PROD-00000550, FTC-PROD-00000561. FTC-PROD-00000563.
21
   Id. at Att. 22 at FTC-PROD-00000550; Rottner Decl. ¶ 19.
22
   Rottner Decl. at Att. 22 at FTC-PROD-00000550.
23
   Id.
24
   Id.
25
   Id. at Att. 22 at FTC-PROD-00000557-561.
26
   Id. at Att. 22 at FTC-PROD-00000557.
27
   Id. at Att. 22 at FTC-PROD-00000556.

                                                  5
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 11 of 40



“‘activating’ the pancreas . . . allowing it to pump insulin in to the blood stream.” 28 According to

Gerhauser, “it’s the first thing you need to reverse the effects of ‘NIR.’” 29 He also tells

consumers that they must purchase The Doctor’s Guide to find out “the only place to get

Himalayan Silk.” 30
                         b)      The Reverse Diabetes Defendants Claim that “Epsom Blue” and
                                 “Chromanite” Will Reset Insulin Receptors.
        The Reverse Diabetes Defendants claim that the second step in the protocol involves

additional supplements known as “Epsom Blue” and “Chromanite.” Together, these “Sugar

Companions,” “reset” insulin receptors, “so they open up and start accepting sugar again.” 31

According to the Reverse Diabetes Defendants, Epsom Blue “is the ‘key’ that unlocks the insulin

receptors . . . forcing them to ‘open up’ and accept sugar again.” 32 They further claim that

Chromanite “works by ‘activating’ the insulin receptors” in the body, forcing “cells to ‘open

up’ . . . accept insulin . . . and start cleaning sugar out of [the] blood stream.” 33 Epsom Blue and

Chromanite purportedly “work in perfect harmony to ‘reset’ your insulin sensitivity . . .

[c]leaning glucose out of your blood stream . . . [a]nd completely reversing diabetes.” 34 As

with Himalayan Silk, Gerhauser tells consumers that The Doctor’s Guide will reveal the “best

place” for consumers to get Epsom Blue. 35
                         c)      The Reverse Diabetes Defendants Claim NIR Blockers Prevent
                                 Diabetes Recurrence.
        Although the Reverse Diabetes Defendants claim in the video that consuming Himalayan

Silk, Epsom Blue, and Chromanite together will completely reverse type 2 diabetes, their

protocol requires a third step to “make sure [diabetes] never comes back.” 36 They explain that to

prevent type 2 diabetes from recurring, consumers must prevent NIR exposure. To do so, the

28
   Id. at Att. 22 at FTC-PROD-00000557.
29
   Id.
30
   Id. at Att. 22 at FTC-PROD-00000558; see also id. at Att. 22 at FTC-PROD-00000562.
31
   Id. at Att. 22 at FTC-PROD-00000558-561.
32
   Id. at Att. 22 at FTC-PROD-00000559.
33
   Id. at Att. 22 at FTC-PROD-00000560.
34
   Id. at Att. 22 at FTC-PROD-00000560.
35
   Id. at Att. 22 at FTC-PROD-00000559; see also FTC-PROD-00000562.
36
   Id. at Att. 22 at FTC-PROD-00000561.

                                                      6
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 12 of 40



Reverse Diabetes Defendants explain certain paints, window coverings, cell phone cases, and

computer cases “work like a shield” and are the “perfect defense against ‘NIR’” to “diabetes

proof” the body. 37 They further claim that there are other “simple” tips that consumers must use

to limit their NIR exposure. 38

        The Reverse Diabetes Defendants do not identify the particular paints, window coverings

or other alleged “NIR blockers” in their advertisements. Nor do their ads specify the “simple”

tips for limiting NIR. They once again promise consumers will learn this information by

purchasing The Doctor’s Guide. 39
               3.      The Reverse Diabetes Defendants Claim Their Three-Step Protocol is
                       Scientifically Proven to Reverse Diabetes and Its Symptoms in 28
                       Days.
        The Reverse Diabetes Defendants emphasize throughout their presentation that their

three-step protocol is scientifically proven to cure type 2 diabetes. In support of this claim,

Gerhauser states in the video that certain unspecified studies show a “100% cure rate,” and a

“100% success rate.” 40 These alleged studies are unattributed and referred only as a “shocking

study” or a “recent study.” 41

        The Reverse Diabetes Defendants further claim that studies from the University of

Kansas, Informa Healthcare, the International Journal of Environmental Research, the Health

Sciences Center in Louisiana, and journal, Diabetes, Obesity, and Metabolism prove their

claims. 42
               4.      The Reverse Diabetes Defendants Claim Their Protocol Reverses
                       Diabetes Without Requiring Dietary Changes.
        The Reverse Diabetes Defendants not only promise a scientifically proven treatment, but

because reversing diabetes has “nothing to do with changing your diet or exercising more,”


37
    Id.
38
   Id.
39
   Id. at Att. 22 at FTC-PROD-00000561-562.
40
   Id. at Att. 22 at FTC-PROD-00000550, FTC-PROD-00000557.
41
   Id. at Att. 22 at FTC-PROD-00000550.
42
   Id. at Att. 22 at FTC-PROD-00000550, FTC-PROD-00000554-555, FTC-PROD-00000557, FTC-PROD-
00000559-560.

                                                  7
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 13 of 40



consumers can do so without changing their diet or lifestyle. 43 Indeed, Reverse Diabetes

Defendants tell consumers they will be able to go to a restaurant and, without worry, “enjoy a

big stack of pancakes loaded with syrup.” 44 They further represent that once consumers know

the “hidden, root cause of diabetes” — that is, cell phones and other electronic devices — and

follow their simple three-step protocol, consumers can enjoy life without dietary restrictions and

consume foods like burgers, fries, and apple pie with ice cream without ever having to worry

about their blood sugar. 45 They go so far as telling consumers that listening to “‘mainstream’”

advice, which focuses on diet and exercise, will not work to treat their diabetes, and these

“mainstream solutions” “could be making [their] diabetes worse.” 46
        C.       Purchasing The Doctor’s Guide

        Gerhauser claims that he would normally charge his patients $1,000 to walk them

through the protocol, but since $1,000 “is out of reach for most people,” he decided to make the

protocol available for only $249.00. 47 Once purchased, consumers can access the complete

Doctor’s Guide immediately. 48

        D.       The Reverse Diabetes Defendants’ Advertising Claims Are False.

        The Doctor’s Guide, however, contradicts the very claims the Reverse Diabetes

Defendants used to sell it. Therefore, unsurprisingly, expert testimony confirms that there is no

competent and reliable scientific evidence supporting the notion that cell phones or other

electronic devices cause diabetes, that the Reverse Diabetes Defendants’ “all-natural” cocktail

can cure the disease in 28 days, or that their three-step protocol is “scientifically-proven.”
                 1.       The Doctor’s Guide Proves the Falsity of the Reverse Diabetes
                          Defendants’ Marketing Claims.
        In direct contravention of the Reverse Diabetes Defendants’ marketing claims, The

Doctor’s Guide states the most important key to the “body’s ability to HEAL itself, REVERSE

43
   Id. at Att. 22 at FTC-PROD-00000550-551; see also Rottner Decl. ¶ 14; id. at Att. 1.
44
   Id. at Att. 22 at FTC-PROD-00000550.
45
   Id. at Att. 22 at FTC-PROD-00000552.
46
   Id. at Att. 22 at FTC-PROD-00000550, FTC-PROD-00000552-53.
47
   Id. at Att. 22 at FTC-PROD-00000563.
48
   Rottner Decl. ¶ 27a-k, Att. 19 at 31:10.

                                                         8
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 14 of 40



the diabetes, and CURE” diabetes is diet. 49 Specifically, it advises that consumers “[e]at a

seasonal, low-carb, organic diet with plenty of seafood.” 50 The Doctor’s Guide further

instructs consumers to commit to a low-carb diet where they eat grass-fed meat, seafood, eggs,

and vegetables while abstaining from white bread, cereal, bagels, melons and pineapple, among

other things. 51 The Doctor’s Guide also tells consumers to engage in “intermittent fasting,” that

is, waiting 12-16 hours between dinner and breakfast. 52

        The Doctor’s Guide also reveals that Himalayan Silk, Epsom Blue, and Chromanite are

not unique substances as the Reverse Diabetes Defendants claim. Rather they are common and

readily available supplements marketed with unique names: Himalayan Silk is mulberry extract,

Epsom Blue is magnesium, and Chromanite is chromium. 53 While marketing materials claimed
The Doctor’s Guide would show consumers “the only place to get Himalayan Silk” or “the best

place to get Epsom Blue,” mulberry extract, magnesium, and chromium are all readily available

supplements found in most drugstores or supermarkets.

        Although the Reverse Diabetes Defendants claim in their advertising that their protocol

works in 28 days “guarantee[d],” The Doctor’s Guide demonstrates that this claim, too, is false.

For example, contrary to the claims in their marketing that “Epsom Blue” — in reality,

magnesium — can help reverse diabetes in just 28 days, The Doctor’s Guide itself relies on a

study that did not show positive results from magnesium until after 24 weeks or 168 days.” 54

Likewise, while their marketing claims the advertised protocol cures and reverses diabetes in 28

days in 100% of the cases, The Doctor’s Guide attempts to qualify this promise by adding the

phrase “in as little as 28 days” on multiple occasions.” 55


49
   Id. ¶ 28, Att. 21 at FTC-PROD-00000462.
50
   Id. at Att. 21 at FTC-PROD-00000462.
51
   Id. at Att. 21 at FTC-PROD-00000464-467. The Reverse Diabetes Defendants attempt to explain away their
telling consumers they need to make no dietary changes, by falsely claiming in The Doctor’s Guide that they
promised consumers no “crazy, grueling diets.” Id. at Att. 21 at FTC-PROD-00000461.
52
   Id. at Att. 21 at FTC-PROD-00000464.
53
   Id. at Att. 21 at FTC-PROD-00000428, FTC-PROD-00000433, FTC-PROD-00000443.
54
   Id. at Att. 21 at FTC-PROD-00000436.
55
   E.g., id. at Att. 21 at FTC-PROD-00000391, FTC-PROD-00000393, FTC-PROD-00000396, FTC-PROD-
00000427.

                                                       9
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 15 of 40



        The Doctor’s Guide also exposes the true nature of the Reverse Diabetes Defendants’

purported “evidence” in support of their claims. For example, the Reverse Diabetes Defendants

originally present the two charts purportedly showing that NIR causes diabetes without

identifying the x or y axes:




In The Doctor’s Guide, however, the charts demonstrate there is virtually no temporal overlap

between the two charts. 56




The graph depicting the rise in diabetes covers the period from 1958 to 2016, while the

electronic device usage chart begins at 2015 and extends to 2021.57 Therefore, there is not even

a correlation between the two axes, much less evidence of causation.
                 2.      The Reverse Diabetes Defendants’ Other Type 2 Diabetes “Cures”
                         Demonstrate the Falsity of Their Claims.
        The falsity of the Reverse Diabetes Defendants’ claims is further demonstrated by the

56
  Compare id. at Att. 21 at FTC-PROD-00000416, with id. at Att. 22 at FTC-PROD-00000554.
57
  Id. at Att. 22 at FTC-PROD-00000416. Beyond limited temporal overlap, approximately half of the electronic
device usage chart is projected, not actual data.

                                                      10
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 16 of 40



fact that in a March 19, 2019 NewMarket Health Publishing newsletter, Gerhauser claims that

research demonstrates that the “REAL Cure for Diabetes” is dieting, losing weight, and

keeping that weight off. 58
                 3.       Expert Testimony Further Confirms the Reverse Diabetes
                          Defendants’ Claims Are Not Supported by Science.
        Dr. Charles F. Burant is an expert in type 2 diabetes, including its treatment,

management, causes and risk factors; and in the design, conduct, and analysis of clinical trials

related to type 2 diabetes. 59 Dr. Burant evaluated the Reverse Diabetes Defendants’ marketing

claims that: (1) type 2 diabetes is caused by NIR exposure; (2) consumers can prevent type 2

diabetes through the use of NIR blockers, or by otherwise avoiding NIR; (3) The Doctor’s Guide

protocol will cure, treat or mitigate type 2 diabetes and its symptoms; (4) the supplements,

“Himalayan Silk”, “Epsom Blue”, and “Chromanite,” either alone or in combination cure, treat,

or mitigate type 2 diabetes and its symptoms; and (5) The Doctor’s Guide is scientifically proven

to cure, treat, mitigate type 2 diabetes or its symptoms in 28 days. 60 After reviewing the studies

cited in the advertisements, and conducting an independent search of relevant scientific literature

related to the Reverse Diabetes Defendants’ diabetes claims, Dr. Burant unsparingly concluded

that there is no competent and reliable scientific evidence supporting the Reverse Diabetes

Defendants’ claims. 61
                          a)      Dr. Burant Identified the Competent and Reliable Scientific
                                  Evidence Necessary to Support Reverse Diabetes Defendants’
                                  Diabetes Claims
        The FTC provided Dr. Burant with the legal definition of competent and reliable

scientific evidence, specifically:
                 tests, analyses, research,      studies, or other evidence based on
                 expertise of professionals       in the relevant area, that have been
                 conducted and evaluated          in an objective manner by persons
                 qualified to do so, using       procedures generally accepted in the


58
    Rottner Decl. ¶ 31, Att. 24 at FTC-PROD-00000128-131.
59
    FTC Ex. 121, Report of Charles Burant, M.D., Ph.D (“Burant Report”) ¶ 12.
60
   Id. ¶ 17.
61
   Id. ¶¶ 15-22, 80.

                                                       11
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 17 of 40



                 profession to yield accurate and reliable results. 62

        Using this definition, Dr. Burant explained that competent and reliable scientific evidence

for claims that a product, treatment plan, or protocol cures, treats, or mitigates type 2 diabetes;

claims concerning causes, risks, and contributory factors for type 2 diabetes; and claims that a

product, treatment plan or protocol can prevent the development or progression of type 2

diabetes requires:
                 appropriately analyzed results from at least one independent, well-
                 designed, well-conducted, randomized, double-blind, placebo-
                 controlled, human clinical trial that tests the claimed treatment,
                 drug, hypothesis, or protocol precisely as recommended (including
                 at the recommended dosage), and which involves an appropriate
                 sample population which is of large enough size and duration to
                 generate reliable data that statistically supports a positive
                 therapeutic benefit with an acceptable risk profile. 63
Dr. Burant emphasizes that to the extent that a treatment plan requires multiple products, the plan

must be tested in a human clinical trial using all of the products of that intervention because

various products can inhibit the effects of each other when administered together, or even

increase the side effects. 64 Dr. Burant further explained such trials must evaluate the results

using appropriate data and statistical analysis. 65 He notes that anecdotal evidence not meeting

these criteria are simply “observations” and are not competent and reliable scientific evidence. 66

He also explains that animal studies do not constitute competent and reliable scientific evidence

in this context because of differences in physiology and metabolism between animals and

humans. 67
                          b)       The Articles and Studies Cited in the Reverse Diabetes
                                   Defendants’ Marketing Are Not Competent and Reliable
                                   Scientific Evidence Supporting the Diabetes Claims.
        Dr. Burant reviewed the articles and studies cited in the Reverse Diabetes Defendants’

62
   Burant ¶ 33; see also FTC v. Nat’l Urological Group, Inc., 645 F. Supp. 2d 1167, 1186 (N.D. Ga. 2008) (defining
competent and reliable scientific evidence).
63
   Id. ¶ 34. See also id. ¶¶ 35-46.
64
   Id. ¶ 42.
65
   Id. at ¶ 44.
66
   Id. at ¶ 46.
67
   Id. ¶ 36.

                                                       12
          Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 18 of 40



marketing and explained that those references do not provide competent and reliable scientific

evidence for the challenged diabetes claims and why. 68 Dr. Burant first highlights that the

Reverse Diabetes Defendants’ marketing does not identify a single study — much less one

meeting the criteria for competent and reliable scientific evidence — that actually tested all of

the components of the Reverse Diabetes Defendants’ protocol together as prescribed in their

marketing. 69

         Dr. Burant also examined the two reports the Reverse Diabetes Defendants cite in support

of their claim that NIR causes type 2 diabetes. He explains the first study, published by Informa

Healthcare, is merely an anecdotal observation about a single type 2 diabetic who self-reported

lower blood glucose levels when reducing his exposure to “dirty electricity,” and therefore, “has

no scientific validity.” 70 He explains such an observation cannot be generalized to the public at
large, and any conclusions drawn from an observation about one individual are no more than

“mere conjecture.” 71 Dr. Burant further explains the second study, published by the

International Journal of Environmental Research and Public Health, is fatally flawed because

of: (1) erroneous statistical analysis; (2) arbitrary test subject selection; and (3) the study’s failure

to identify the variability in the subjects’ NIR exposure over time. 72

         Second, Dr. Burant reviewed the four studies cited in the Reverse Diabetes Defendants’

marketing as proof that the touted natural supplements — mulberry, magnesium, and

chromium — cure, treat, or mitigate type 2 diabetes in 28 days. 73 He explains these studies are

not reliable scientific evidence because they either relied on flawed statistical analyses, were not

double-blinded, or are merely conclusions from animal studies, which cannot constitute

competent and reliable scientific evidence because of differences in metabolism between humans

and animals. 74

68
   Id. ¶¶ 47-69.
69
   Id. ¶ 60.
70
   Id. ¶¶ 50-51
71
   Id. ¶ 51.
72
   Id. at ¶¶ 53-57.
73
    Id. ¶¶ 70-79.
74
    Id.

                                                   13
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 19 of 40



                          c)       Dr. Burant’s Independent Review of the Scientific Literature
                                   Finds No Support for the Diabetes Claims.
        Dr. Burant also conducted an independent scientific literature review to determine

whether there is any competent and reliable scientific evidence to support the Reverse Diabetes

Defendants’ claims. He found none. Specifically, he found no competent and reliable evidence

suggesting NIR has an effect on a patient’s diabetic condition, or that mulberry, magnesium, or

chromium, individually, or in combination, will “cure, treat, or mitigate type 2 diabetes in 28

days.” 75

 II.         THE CONGRESSIONAL CHECKS AND REPUBLICAN CHECKS SCAM

        In addition to peddling the 28-day diabetes “cure,” Defendant Agora Financial also runs a

government checks scheme with Defendant Zachary Scheidt (“Scheidt”). Scheidt serves as the

principal spokesperson to consumers, while Agora Financial disseminates and controls the

advertisements and pockets the related fees from consumers. 76 Together, these “Congressional

Checks Defendants” promise consumers hundreds to thousands of dollars in monthly checks

from the government. They market this scheme much like the diabetes cure — first, by

bombarding consumers with email and other Internet-based marketing; and then, directing

consumers who click on those advertisements to a nearly hour-long video presentation reiterating

those claims. 77

        From approximately January 2018 into October 2018, the Congressional Checks
Defendants claimed consumers could collect monthly “Congressional” Checks from the

government. 78 Beginning in approximately October 2018, the Congressional Checks Defendants

started telling consumers the monthly checks were “Republican” Checks. 79 Whether billed as

Congressional or Republican Checks, the defendants make, or made, the same core


75
   Id. at ¶¶ 62-65.
76
   See e.g., Rottner Decl. ¶¶ 3, 40-41, 47, Att. 48.
77
   See e.g., Rottner Decl. ¶¶ 32-40. Both the email marketing and video presentation contain many of the same
claims. Consumers can watch the video presentation or read a transcript provided by the Congressional Checks
Defendants. Id. ¶ 47a.
78
   See Rottner Decl. ¶ 34.
79
   See Rottner Decl. ¶¶ 34, 41.

                                                       14
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 20 of 40



representations to consumers.

        The Congressional Checks Defendants tell consumers that for a fee, they will receive

instructions on how to obtain their legally-guaranteed monthly checks in a book entitled

Congress’ Secret $1.17 Trillion Giveaway (“Congress’ Secret Giveaway”). However, Congress’

Secret Giveaway does not provide instructions on how consumers can obtain “legally-

guaranteed” government checks. In fact, both the Congressional Checks Defendants’ own

statements (made to consumers after purchase) and the Clerk of the U.S. House of

Representatives confirm that neither Congressional nor Republican Checks exist.
        A.       Congressional Checks Defendants Represent to Consumers that They Are
                 Legally Entitled to Collect Hundreds to Thousands of Dollars in Monthly
                 Congressional or Republican Checks.
        First, the Congressional Checks Defendants claim that a “new” tax code provision

created millions of dollars that must be distributed to consumers in Congressional/Republican

Checks. 80 Specifically, “Section 199A” — a “little-known” provision “buried” in the “new tax

rules”— designated $1.17 trillion for distributions. 81 The Congressional Checks Defendants

widely advertise: “Thanks to IRS Code Section 199A…U.S. Taxpayers Could Collect a Total of

$1.17 Trillion in 2018,” “Right Now, There’s $1.17 Trillion in Total at Stake … Ready to be

Distributed in 2018,” and “New Law Allows Benefit of Collecting Monthly Check.” 82

        The Congressional Checks Defendants explain that pursuant to this “new” law, specific

entities that provide “important services to society,” such as companies that run hospitals or

senior housing facilities, receive certain tax benefits, and then are required to “distribute” most of

their money to consumers. 83 The Congressional Checks Defendants emphasize:

                 [T]he law dictates that this pile of cash MUST be distributed!
                 That’s not a question of if…It’s the law! These cash distributions

80
   Id. at Att. 55 at FTC-PROD-00000329-330; FTC Ex. 123, Declaration of Kristin Shapiro (“Shapiro Decl.”) ¶ 11,
Att. A at FTC-PROD-000001058, FTC-PROD-000001064-65.
81
   Rottner Decl. at Att. 55 at FTC-PROD-00000331; Shapiro Decl. at Att. A at FTC-PROD00001065.
82
   Rottner Decl. at Att. 55 at FTC-PROD-00000325; Rottner Decl. ¶ 54, Att. 66 at FTC-PROD-00000174; Shapiro
Decl. ¶ 11, Att. A at FTC-PROD-00001056, FTC-PROD-00001059.
83
   Rottner Decl. at Att. 55 at FTC-PROD-00000336, FTC-PROD-00000342; Shapiro Decl. at Att. A at FTC-PROD-
00001080, FTC-PROD-00001073.

                                                      15
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 21 of 40



                are contractually required by the U.S. government. And there’s
                no way around that. 84
After characterizing this “opportunity” as “new” and “rare,” the Congressional Checks

Defendants further purport to quote major media outlets and former government officials

describing Section 199A as “one of the largest new loopholes in decades,” “a complete

giveaway” and “a multimillion-dollar windfall.” 85

        The Congressional Checks Defendants even advertise the specific check amounts

consumers can collect from the alleged monthly distributions. For example, several

advertisements instruct consumers to “Act before [impending date], and YOU too could pocket

$939, $6235 and even $21,538 in extra income… this month and every month after that.” 86

At no point do they represent that consumers will receive less than a $900 monthly check.

Moreover, the Congressional Checks Defendants represent that “[b]ecause of the way the law is

written…[consumers] could receive up to 40 of those checks every year” if they follow their

instructions.” 87

        The Congressional Checks Defendants use purported consumer testimonials to illustrate

the amount of money available to consumers by virtue of this “loophole.” In many of these

testimonials, the alleged satisfied customer attests to having received thousands of dollars in

Congressional or Republican Checks — one as much as over $44,000 — while expecting

additional money the subsequent month. 88 In some instances, these testimonials appear
alongside purported images of the customer, holding a copy of his or her Congressional or

Republican Check: 89
                Kevin Larry, from Chicago…. [is] set to collect a massive check
                for $44,577 this month. Imagine if that happened to you.


84
   Rottner Decl. at Att. 55 at FTC-PROD-00000330; Shapiro Decl. at Att. A at FTC-PROD-00001065-1066.
85
   Rottner Decl. at Att. 55 at FTC-PROD-00000322, FTC-00000326, FTC-PROD-00000329; Shapiro Decl. at Att. A
at FTC-PROD-00001057.
86
   E.g., Shapiro Decl. at Att. A at FTC-PROD-00001056.
87
   Id. at FTC-PROD-00001076.
88
   Rottner Decl. at Att. 55 at FTC-PROD-00000322; Shapiro Decl. at Att. A at FTC-PROD-00001059.
89
   Rottner Decl. at Att. 55 at FTC-PROD-00000322, FTC-PROD-00000323; Shapiro Decl. at Att. A at FTC-PROD-
00001059-1061.

                                                   16
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 22 of 40




                                                 ***
                 People like Chris T., a 73 year old retiree from Colorado. He sent
                 me a note saying that he already collected more than $20,000 from
                 these “Congressional Checks.” And because these are not one time
                 payments… He’s not done yet. He’s set to collect another check
                 for $900 in the coming days.
                                                  ***
                 Justin F., another one of my readers, is set to collect a
                 Congressional Check for $2,975 . . . .
The Congressional Checks Defendants reinforce their pitch by claiming several members of

Congress are “already cashing in” and “collecting this easy cash.” 90 To illustrate this fact, they

include “official financial disclosure documents” which purports to reveal the millions of dollars

politicians have already collected. For example, the Congressional Checks Defendants include

an alleged “official” copy of former Congressman Darrell Issa’s Financial Disclosure Report in

their advertisements, 91 claiming that it shows that he received a $410,000 Congressional or

Republican Check: 92




90
   Rottner Decl. at Att. 55 at FTC-PROD-00000333-334; Shapiro Decl. at Att. A at FTC-PROD-00001069, FTC-
PROD-00001057.
91
   Rottner Decl. at Att. 55 at FTC-PROD-00000334; Shapiro Decl. at Att. A at FTC-PROD-00001069-1070.
92
   Before October 2018, the Congressional Checks Defendants used the purported image of Congressman Issa’s
Financial Disclosure Report showing a $410,000 “Congressional Check.” In marketing used after October 2018,
they used the same purported image of the Financial Disclosure Report, but changed the name of the purported
check to a “Republican Check.”

                                                      17
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 23 of 40



        B.      Congressional Checks Defendants Represent that Anyone Can Collect
                Monthly Congressional or Republican Checks With Little or No Risk, Just
                By Adding Their Name to List of Check Payees.
        The Congressional Checks Defendants frequently represent that anyone is eligible to

“claim” their Congressional or Republican Checks. For example, they advertise that collecting

the promised checks “couldn’t be easier,” “[a]nyone can collect these checks,” the checks are

“wide open to the public,” “[t]here’s no income requirement,” and “Congressional

Checks’…Now Available to Everyday Folks.” 93 They also frequently suggest the checks just

need to be “collected” by consumers, claiming, for example, that “3 out of 4 American Seniors

Miss out on These ‘Congressional Checks,’” and “Click here to see how to collect your share [of

Congressional Checks]. 94 For both the Congressional Checks and Republican Checks programs,
the Congressional Checks Defendants explain consumers just need to add their names “to the list

of check payees” to obtain the advertised money, and warn if consumers fail to add themselves

to the list of check payees, their “money will be sent to someone else.” 95




        However, the Congressional Checks Defendants emphasize that these checks are not

exclusive to congressional members, and are “available to regular folks.” 96 For example, one


93
   Rottner Decl. at Att. 55 at FTC-PROD-00000336-337,FTC-PROD-00000341; Id. ¶ 37, Att. 26 at FTC-PROD-
00000010; Shapiro Decl. at Att. A at FTC-PROD-00001073, FTC-PROD-00001078.
94
   Rottner Decl. ¶ 49, Att. 60 at FTC-PROD-00000487, Id. ¶ 38, Att. 27 at FTC-PROD-00000018.
95
   Rottner Decl. at Att. 55 at FTC-PROD-00000330, FTC-PROD-00000341; Id. ¶ 53, Att. 64 at FTC-PROD-
00000781; Shapiro Decl. at Att. A at FTC-PROD-00001066, FTC-PROD-00001078; Id. ¶ 53, Att. 64 at FTC-
PROD-00000781-82
96
   Shapiro Decl. at Att. A at FTC-PROD-00001058.

                                                   18
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 24 of 40



advertisement states “several [c]ongressmen” are “laughing all the way to the bank” as a result of

the Congressional or Republican Checks they have collected, reminding consumers that these are

“checks [that] are available to you right now…Checks that SHOULD be yours.” 97 In several

advertisements, the Congressional Checks Defendants warn consumers, “Don’t let these

politicians collect all that money” and “Don’t let [the politicians] take all YOUR money.” 98

        The Congressional Checks Defendants also represent funds are available to consumers

with little or no risk, claiming they are “100% confident” this will work for consumers because

others are “already cashing in.” 99 In addition, they portray the advertised checks as a reliable

and readily available source of income, stating that consumers can use the advertised checks

“just a few days from now” to pay their medical expenses, mortgage, and other bills. 100 When
marketing as Republican Checks, the Congressional Checks Defendants sporadically refer to

“investments” when describing this opportunity. They also note, “nothing is guaranteed,” but

immediately thereafter claim that the program has worked for other consumers “in 100% of the

cases.” 101
        C.       The Congressional Checks Defendants Represent that the Advertised Checks
                 Are Furnished By or Otherwise Affiliated with U.S. Congress
        To further bolster the legitimacy of their claims, the Congressional Checks Defendants

represent that the advertised Congressional/Republican Checks are affiliated with the

government. For example, the Congressional Checks Defendants advertise consumers can
“Legally Collect $1,000s from US Government Every Month:” 102




97
   Rottner Decl. ¶ 53, Att. 63 at FTC-PROD-0000243-244.
98
   Rottner Decl. ¶ 38, Att. 27 at FTC-00000018, see id. at Att. 63 at FTC-PROD-00000244; Shapiro Decl. at Att. A
at FTC-PROD-00001073.
99
   Rottner Decl. at Att. 55 at FTC-PROD-00000337; Shapiro Decl. at Att. A at FTC-PROD-00001069.
100
    Rottner Decl. at Att. 55 at FTC-PROD-00000333; Shapiro Decl. at Att. A at FTC-PROD-00001069.
101
    Shapiro Decl. at Att. A at FTC-PROD-00001081; see also Rottner Decl. at Att. 55 at FTC-PROD-00000343-344.
102
    Rottner Decl. ¶ 54b, Att. 66 at FTC-PROD-00000174.

                                                      19
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 25 of 40




Frequently, the Congressional Checks Defendants claim that the checks are affiliated specifically

with the United States Congress. For example, marketing materials depict images of the

purported Congressional/Republican Checks and consumers received. Each depiction includes

the seal of the U.S. Congress, a Washington D.C. address, and a U.S. Capitol watermark along

with the words Congressional Check or Republican Check blazoned across the top of the
check. 103




Acting on these advertisements, several consumers wrote directly to the Clerk of the U.S. House

of Representatives, 104 requesting their Congressional Check. 105 In many instances, these

consumer letters echo the Congressional Checks Defendants’ marketing, by requesting to be

added to the “list” of check payees, and referencing Section 199A as the source of their




103
    Rottner Decl. at Att. 55 at FTC-PROD-00000322-323, FTC-PROD-00000337-338.
104
    The Congressional Checks Defendants refer to the Clerk of the U.S. House of Representatives in their marketing.
For example, they claim that certain documents filed with the Clerk of the U.S. House of Representatives
“PROVES” that “congressmen” have collected Congressional Checks of “$115,000…$350,000…and even $2
million.” Rottner Dec. at Att. 55 at FTC-PROD-00000334; Shapiro Decl. at Att. A at FTC-PROD-00001057.
105
    FTC Ex. 122, Declaration of Cheryl L. Johnson (“Johnson Decl.”) ¶ 2; Rottner Decl. ¶ 32, Att. 25 at FTC-PROD-
00000253.

                                                        20
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 26 of 40



payout. 106
        D.     The Congressional Checks Defendants Solicit Money From Consumers By
               Promising Instructions For Collecting Monthly Congressional/Republican
               Checks.
        Using their promises that consumers are legally entitled to receive hundreds to thousands

of dollars from the government without risk, the Congressional Checks Defendants then solicit

money from consumers, telling them that they must order their book, Congress’ Secret

Giveaway, to receive instructions on how to obtain their checks. They state that Congress’

Secret Giveaway “has all the information you need to start collecting checks from $939 to as

high as $6,235 or more…This month…and every month if you choose.” 107

        The Congressional Checks Defendants initially charged consumers a $4.95 “shipping

fee” for Congress’ Secret Giveaway, and automatically enrolled those consumers in their

monthly subscription newsletter, Lifetime Income Report, when they marketed Congressional

Checks. 108 The Congressional Checks Defendants then employed a negative feature to enroll

consumers in the Lifetime Income Report subscription. Specifically, they offered a purported 30-

Day “FREE” trial of the newsletter but required consumers to cancel their subscription within 30

days or automatically billed them for the $99 yearly subscription. 109 The Congressional Checks

Defendants characterized this $99 fee as “[a] small price to pay when you consider that your first

Congressional Check alone could pay you $939, $6,235, and even $21,538.” 110

        When marketing Republican Checks, as they do now, the Congressional Checks

Defendants require consumers to enroll in the Lifetime Income Report subscription to receive

Congress’ Secret Giveaway, but do not offer a 30-Day “free trial.” 111 Instead, they automatically

bill consumers a $49 yearly fee and offer a 30-day refund guarantee. 112 The Congressional

106
    Johnson Decl. ¶ 4, Att. A at FTC-PROD-00001031, FTC-PROD-00001034-35, FTC-PROD00001037, FTC-
PROD-00001044, FTC-PROD-00001046, FTC-PROD-00001048, FTC-PROD-00001050; see also id. at FTC-
PROD-00001042.
107
    Rottner Decl. at Att. 55 at FTC-PROD-00000356; Shapiro Decl. at Att. A at FTC-PROD-00001100.
108
    Shapiro Decl. at Att. A at FTC-PROD-00001098.
109
    Id. at FTC-PROD-00001106.
110
    Id. at FTC-PROD-00000923.
111
    Rottner Decl. at Att. 55 at FTC-PROD-00000363-65.
112
    Id.

                                                21
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 27 of 40



Checks Defendants describe this fee as “truly a bargain,” claiming that “it’s very likely your first

check will more than pay for your entire subscription” and highlighting purported satisfied

customers who received $900 and $6,235 checks as proof of the value. 113
        E.      Congress’ Secret Giveaway Does Not Provide Instructions for Collecting
                Government Checks.
        Contrary to the Congressional Checks Defendants’ representations, Congress’ Secret

Giveaway does not provide instructions on how to obtain Congressional Checks or Republican

Checks from the government — because the checks do not exist. Instead, the book describes

dividend investing whereby consumers purchase stocks in private companies that pay dividends

from their profits. The book recommends thirteen companies for investments, none of which has

paid more than $1.05 per share in dividends throughout the entirety of the Congressional Checks

Defendants’ marketing. 114 Further, in the book, the Congressional Checks Defendants first

disclose consumers can only receive dividend payments from these entities “as long as the

company makes money.” 115 Congress’ Secret Giveaway also admits that Section 199A — the

provision the Congressional Checks Defendants exclusively cite as proof that the monthly checks

are legally required — merely “changed the way income from certain businesses, commonly

called ‘pass-through entities’ is taxed.” 116 Notably, in their book, the Congressional Checks

Defendants do not claim Section 199A confers any legal entitlement to checks.

        To obtain a dividend payment, Congress’ Secret Giveaway explains, the consumer would
have to take several steps including, identifying a stockbroker, opening and depositing money in

the brokerage account, identifying potential entities for investment and purchasing sufficient

stock in those private companies. 117 To obtain a dividend payment in the amounts advertised

consumer would have to purchase tens of thousands to hundreds of thousands of dollars of stock.

For example, the Congressional Checks Defendants advertise that a purported consumer, “Justin


113
    Id. at FTC-PROD-00000365.
114
    Rottner Decl. ¶ 48, Atts. 49, 54.
115
    Id. at Att. 49 at FTC-PROD-00000627.
116
    Id. at FTC-PROD-00000621.
117
    Id. at FTC-PROD-00000627-631.

                                                 22
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 28 of 40



F.,” is scheduled to receive a “Republican Check” for $2,975 from an entity with Tax ID number

XX-XXXXXXX. 118 Public financial statements filed with the Securities and Exchange Commission

confirm that entity is Blackstone Group LP (“Blackstone”). 119 Blackstone paid a $0.64 per share

quarterly dividend on October 26, 2018, meaning that “Justin F.” would have had to purchase

4,698 shares of Blackstone (at a cost of $33 a share at that time) to receive a $2,975 quarterly

dividend. 120 In other words, to receive the advertised amount of $2,975, a consumer would have

to put at risk over $155,000.

        F.      Congressional Checks and Republican Checks Do Not Exist.
        Admitting their claims were false, in one issue of the Lifetime Income Report — the

subscription newsletter in which consumers are automatically enrolled as part of their

purchase — the Congressional Checks Defendants address a letter from a consumer stating that

he did not receive any Congressional Checks and asking when he will receive them. They

respond to the consumer by “explaining,” “don’t take the term ‘Congressional check’ too

literally” and then disclose that Congressional Checks refers simply to “regular payouts” to

investors. 121 The Clerk for the U.S. House of Representatives likewise confirms that the

Congressional/Republican Checks program does not exist. 122

        The falsity of the Congressional Checks Defendants’ claims is further demonstrated by

their rampant use of doctored images and documents in their marketing. The check images

themselves, along with the purported consumer testimonial images, are stock photos readily

available online. The Congressional Checks Defendants simply doctor the images. 123 The

advertised Financial Disclosure Report for former Congressman Issa is also doctored. His actual

Financial Disclosure Report is publicly available and there is no “Congressional” or

“Republican” Check identified anywhere, nor is there any asset listed as having a value worth


118
    Rottner Decl. at Att. 55 at FTC-PROD-00000348; Shapiro Decl. at Att. A at FTC-PROD-00001086.
119
    See Rottner Decl. at Att. 49 at FTC-PROD-00000655.
120
    Id. ¶ 48, Att. 54.
121
    Rottner Decl. ¶ 50a, Att. 56 at FTC-PROD-00000977-978.
122
    Johnson Decl. ¶ 10.
123
    Rottner Decl. ¶¶ 41-42

                                                    23
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 29 of 40



$410,000 (as depicted in their marketing) in the report identified. 124
III.         The Reverse Diabetes Defendants and Congressional Checks Defendants
             Advertise and Cross-Promote Other Cures and “Checks” Opportunities.
        The Congressional Checks Defendants and Reverse Diabetes Defendants frequently

cross-promote their products and programs. For example, Agora Financial repeatedly markets

both the 28-day diabetes “cure” and the Congressional Checks schemes. Similarly, the Reverse

Diabetes Defendants advertise the Congressional Checks scheme.

        Further, both groups of defendants co-market other similar products. In addition to the

28-day diabetes cure, Defendants advertise a “Universal Vaccine” to “disease-proof” the body

from cancer, Alzheimer’s and heart disease; “biblical cures” for cancer; an “Old Age Cure” to

reduce wrinkles and boost energy; and other products promising information on the real “cure”

for various diseases, including pancreatic cancer. 125 Likewise, Defendants cross-promote several

other “checks”-related opportunities including, “Trump Bonus Checks,” “Cash for Patriots,” and

“Trump’s Tax Bonanza.” 126 Defendants frequently use similar marketing tactics and advertising

content. For example, both the Congressional/Republican Checks scheme and “Trump’s Tax

Bonanza,” use several of the same consumer testimonials verbatim, despite the fact that the

programs purportedly operate differently. 127

                                                ARGUMENT

        A preliminary injunction is necessary to stop both the diabetes and government checks
schemes and to prevent continued consumer harm. This Court has authority to grant such

preliminary relief pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b). See FTC v.

124
    Id. ¶¶ 43-44, Att. 46. In addition, the income from the assets reported on Congressman Issa’s Financial
Disclosure Report are reported only in 10,000-50,000 ranges; there are no exact numbers provided for each
reportable asset.
125
    Rottner Decl. ¶¶ 27i, 86; FTC Ex. 124, Declaration of Paul Vincent DiStefano (“DiStefano Decl.”) ¶ 2. For
example, Agora Financial has advertised that an unnamed company has a cure for pancreatic cancer, luring
consumers to purchase their products to find out more information about the company. These advertisements led
one consumer to spend $2,770 on Agora Finanical subscriptions in the desperate hope of finding a cure for his
wife’s cancer. DiStefano Decl. ¶¶ 1-14. Tragically, his wife died and no such company was ever revealed to this
consumer. Id. ¶¶ 13-14.
126
    Rottner Decl. ¶¶ 50b, 84; id. at Att. 49 at FTC-PROD-00000618
127
    Compare Rottner Decl. ¶ 84d., Att. 103 at FTC-PROD-00000860-61, with id. at Att. 55 at FTC-PROD-
00000332-333.

                                                       24
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 30 of 40



Ameridebt, Inc., 373 F. Supp. 2d 558, 562 (D. Md. 2005) (“To insure that any final relief is

complete and meaningful, the court may also order any necessary temporary or preliminary relief

. . . .” (citation omitted)). To obtain preliminary relief under Section 13(b), the FTC must show

(1) a likelihood of success on the merits and (2) that on balance the equities weigh in favor of

granting the injunction. Ameridebt, 373 F. Supp. at 563 (citing FTC v. Food Town Stores,

Inc., 539 F.2d 1339, 1343 (4th Cir. 1976)). The evidence presented easily meets both

requirements.

  I.       The FTC Is Likely To Succeed On The Merits.
       The FTC demonstrates the requisite “likelihood of success” if it shows “preliminarily, by

affidavits or other proof, that it has a fair and tenable chance of ultimate success on the merits.”

In re Sanctuary Belize Litig., No. 18-CV-3309, 2019 WL 3714392, at *9 (D. Md. Aug. 2, 2019);

Ameridebt, 373 F. Supp. 2d at 563 (quoting FTC v. Beatrice Foods Co., 587 F.2d 1225, 1229

(D.C. Cir. 1978)). Here, the FTC has amassed overwhelming evidence — including expert

testimony, sworn statements, and the Defendants’ own admissions — demonstrating that the

Defendants’ claims regarding the 28-day diabetes cure and Congressional/Republican Checks

schemes are deceptive in violation of the FTC Act. Further, the evidence demonstrates that

Defendants Gerhauser and Scheidt are individually liable for monetary and injunctive relief for

their role in these schemes.

       An act or practice is deceptive under Section 5 of the FTC Act, 15 U.S.C. § 45, if: (1)

there was a representation; (2) the representation was likely to mislead consumers; and (3) the

misleading representation was material. FTC v. Ross, 897 F. Supp. 2d 369, 381 (D. Md.

2012), aff'd, 743 F.3d 886 (4th Cir. 2014). An advertising claim is deceptive or misleading

under Section 5 if either: (1) “the express or implied message conveyed by the ad is false”; or (2)

there was no reasonable basis “for asserting that the message was true.” FTC v. Nat’l Urological

Grp., Inc., 645 F. Supp. 2d 1167, 1190 (N.D. Ga. 2008), aff'd, 356 F. App'x 358 (11th Cir. 2009).

Express and deliberately implied claims are presumed material. Id. Similarly, claims involving

“health, safety, or other issues that would concern reasonable customers” are presumptively

                                                 25
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 31 of 40



material. Id. “A material omission can also violate Section 5 of the FTC Act.” FTC. v.

Millennium Telecard, Inc., No. CIV.A. 11-2479 JLL, 2011 WL 2745963, at *3 (D.N.J. July 12,

2011).

         The FTC asserts four counts of deception under Section 5 of the FTC Act.
         A.     The Reverse Diabetes Defendants’ False and Unsubstantiated Advertising
                Claims Violate Section 5.
         In marketing for The Doctor’s Guide, the Reverse Diabetes Defendants make several

express representations that are misleading in violation of Section 5(a) of the FTC Act.

Specifically, they represent that: (1) type 2 diabetes is caused by NIR exposure; (2) consumers

can prevent type 2 diabetes through the use of NIR blockers, or by otherwise avoiding NIR; (3)

their protocol will cure, treat or mitigate type 2 diabetes and all of its symptoms; (4)

supplements, “Himalayan Silk”, “Epsom Blue”, and “Chromanite,” either alone or in

combination cure, treat, or mitigate type 2 diabetes and its symptoms; (5) the protocol is

scientifically proven to cure, treat, or mitigate type 2 diabetes or its symptoms in 28 days; and (6)

their protocol does not require consumers to change their diets.

         Each of these claims is false or unsubstantiated, and thereby, deceptive. See Ross, 897 F.

Supp. 2d at 381. Expert testimony establishes that the Reverse Diabetes Defendants claims are

wholly unsupported by science, and Gerhauser himself directly refutes several of his and the

companies’ own claims, but only after consumers purchase their product.
                1.      Expert Testimony Confirms the Reverse Diabetes Defendants Have
                        No Reasonable Basis for Their Claims.
         An advertising claim is deceptive if there is no “reasonable basis” for asserting that the

claim is true. Nat’l Urological Grp., Inc., 645 F. Supp. 2d at 1190; FTC v. Direct Mktg.

Concepts, Inc., 624 F.3d 1, 8 (1st Cir. 2010). For claims involving a person’s health or the

effectiveness of dietary supplements specifically, “this reasonable basis, must, at a minimum,

consist of competent and reliable scientific evidence.” Nat’l Urological Grp. Inc., 645 F. Supp.

2d at 1190.



                                                  26
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 32 of 40



         Dr. Burant evaluated each of the Reverse Diabetes Defendants’ efficacy claims regarding

their 28-day diabetes cure and after a comprehensive scientific literature review, found no

competent and reliable scientific evidence to support the notion that NIR causes type 2 diabetes,

nor that the advertised protocol could cure, treat or mitigate type 2 diabetes in 28 days. 128 In

fact, Dr. Burant explains not a single study has tested the Reverse Diabetes Defendants’ protocol

as described. 129 Moreover, there is no competent and reliable scientific evidence that any

treatment plan, outside of the possibility of bariatric surgery, extreme weight loss, or medication,

could cure, treat, or mitigate type 2 diabetes in as little as 28 days. 130

         Dr. Burant also reviewed every study cited by the Reverse Diabetes Defendants in their

marketing and in The Doctor’s Guide (where found) to determine whether they at least

constituted competent and reliable scientific evidence that mulberry, magnesium, or chromium

could cure, treat, or mitigate type 2 diabetes in 28 days. 131 He explains these studies also fail to
meet the standard for competent and reliable scientific evidence. 132 Indeed, as Dr. Burant

explains, the Reverse Diabetes Defendants cite only (i) rodent studies which do not constitute

competent and reliable scientific evidence because of significant differences between rodent and

human metabolism to control blood glucose; (ii) anecdotal “observations” which often rely on

self-reported reflections and cannot be extrapolated in any event; or (iii) studies with other

hallmarks of unreliability such as, flawed statistical analyses, insufficient duration, inadequate

sample populations, or subjects who are not blinded to their treatment. 133 Because no competent

and reliable scientific evidence supports the Reverse Diabetes Defendants’ claims, they lack a

reasonable basis and are, therefore, deceptive. Direct Mktg. Concepts, Inc., 624 F.3d at 8

(“[W]here the advertisers so lack a reasonable basis, their ads are deceptive as a matter of law.”).




128
    Burant Decl. ¶ 22.
129
    Id. ¶ 71
130
    Id. ¶ 72.
131
    Id. ¶¶ 60-69.
132
    Id.
133
    Id.

                                                   27
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 33 of 40



        Dr. Burant also reviewed the Reverse Diabetes Defendants’ claims that their protocol is

“scientifically-proven,” backed by “decades of peer-reviewed scientific studies (including one

that showed an 100% success rate),” and supported by a “[s]hocking study show[ing] 100% cure

rate.” 134 Although Reverse Diabetes Defendants provide no citations to support these claims, Dr.

Burant conducted a literature search for any such scientific research. He found no scientific

studies that provide competent and reliable scientific evidence establishing that the treatment

described in the marketing for The Doctor’s Guide is “scientifically proven,” or based on

“decades of peer-reviewed scientific studies” or supported by a 100% success rate. 135 Because

these express claims of scientific proof are untrue, they are deceptive, and, therefore, violate

Section 5. Nat’l Urological Grp., Inc., 645 F. Supp. 2d at 1190; FTC v. COORGA

Nutraceuticals Corp., 201 F. Supp. 3d 1300, 1309 (D. Wyo. 2016) (advertiser asserting that

claim scientifically established “must possess evidence sufficient to satisfy the relevant

community of the claim’s truth”).
                2.      The Reverse Diabetes Defendants’ Claims Regarding NIR and Diet
                        are Directly Refuted by Defendant Gerhauser.
        Tellingly, the Reverse Diabetes Defendants’ own lead pitchman, Defendant Gerhauser,

also directly refutes the scheme’s diabetes cure claims. For example, the Reverse Diabetes

Defendants tell consumers the CDC, the World Health Organization, and the highest levels of the

U.S. government have it completely wrong that food and diet effect diabetes. 136 Instead, the
Reverse Diabetes Defendants claim, electronic devices, which emit NIR, secretly cause diabetes,

and reversing diabetes “has nothing to do with changing your diet or exercising more.” 137

Similarly, their marketing emails tell consumers the purported 28-day treatment reverses diabetes

without “changing your diet.” 138




134
    Id. ¶¶ 69, 71.
135
    Burant Report ¶ 63.
136
    Rottner Decl. at Att. 22 at FTC-PROD-00000552, FTC-PROD-00000555-556.
137
    Id. at FTC-PROD-0000550-554.
138
    Rottner Decl. at Att. 1 at FTC-PROD-00000040.

                                                  28
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 34 of 40



        Yet, The Doctor’s Guide itself specifically prescribes dietary changes, including fasting

and a specific diet, as the “key” to reversing and curing diabetes. 139 Moreover, in his newsletter,

Natural Health Response, Gerhauser proclaims that type 2 diabetes can be “reversed… as in

‘CURED,’” by going on a diet, losing weight, and keeping the weight off. 140 Moreover, the

very charts the Reverse Diabetes Defendants rely on to show a purported connection between the

rise in electronic devices and the rise in diabetes are bogus, as confirmed by The Doctor’s Guide,

because there is virtually no temporal overlap in the times of the respective charts, and even if

there were, they at best show a correlation. 141 The same correlation could be made between the
number of major league strikes per season and the rise of diabetes.
        B.       The Congressional Checks Defendants’ False and Misleading Claims Violate
                 Section 5.
        The Congressional/Republican Checks scheme also violates Section 5 of the FTC Act.

The FTC asserts two counts of deception related to this scheme. The FTC is likely to prevail on

both.

                 1.       The Congressional Checks Defendants’ False Express Claims

        The Congressional Checks Defendants make several express representations.

Specifically, in email marketing, banner ads, and other widespread Internet-based

advertisements, they expressly claim, (1) consumers are entitled, by law or otherwise, to money

from “Congressional” or “Republican” checks; (2) consumers can collect money from
“Congressional” or “Republican” checks if they add their name to “the list of check payees;” (3)

consumers can claim hundreds to thousands of dollars per month in “Congressional” or

“Republican” checks with little or no risk; (4) anyone can collect hundreds to thousands of

dollars in “Congressional” or “Republican” checks; and (5) “Congressional” or “Republican”

checks are affiliated or furnished by Congress or another government agency or program.


139
    Id. ¶ 22, Att. 21 at FTC-PROD-00000462, FTC-PROD-00000464.
140
    Id at Att. 24 at FTC-PROD-00000131.
141
     Id. at Att. 21 at FTC-PROD-00000416. Further, The Doctor’s Guide itself concedes its “28-day cure” claim is
false. Notably, The Doctor’s Guide suggests that Epsom Blue - magnesium - will take 24 weeks, not 28 days, to
positively impact consumers’ diabetes.

                                                       29
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 35 of 40



         These representations are patently false, and therefore, deceptive. See Nat’l Urological

Grp., Inc., 645 F. Supp. 2d at 1190. Indeed, because Congressional Checks or Republican

Checks do not even exist, none of the Congressional Checks Defendants’ representations could

possibly be true. Moreover, as confirmed by the Congressional Checks Defendants’ own post-

purchase statements to consumers, nothing in Section 199A of the 2017 Tax Cuts and Jobs Act

— the sole basis proffered by the Congressional Checks Defendants as proof of these

“guaranteed” checks — requires Congress or even private entities to send out checks to

consumers. Therefore, consumers are not entitled, by law or otherwise, to money from

nonexistent checks.

         Similarly, both the Congressional Checks Defendants and the Clerk for the U.S. House of

Representatives confirm that there is no “list of check payees” for Congressional or Republican

Checks, and the government is not sending, nor is it affiliated, with such checks. And because

few consumers can afford to invest tens to hundreds of thousands in the entities described in

Congress’ Secret Giveaway, it is not true that “anyone” can collect “Congressional” or

“Republican” Checks worth hundreds to thousands of dollars. The claim that consumers can

easily receive hundreds to thousands of dollars in Congressional or Republican Checks with little

or no risk is likewise false. Indeed, to receive the promised amounts, consumers would have to

risk tens to hundreds of thousands of dollars to obtain the claimed payouts (see supra Section

II.E).

         Because each of these representations bears on the entitlement, availability, ease, risk,

and source of the hundreds to thousands of dollars the Congressional Checks Defendants

promise, each go to central characteristics that would matter to a reasonable consumer, and are

thus, material. See, e.g., In re Telebrands Corp., 140 F.T.C. 278, 292 (2005), aff’d, 457 F.3d 354

(4th Cir. 2006) (claims are material when they relate to a product’s “central characteristics”);

FTC v. Mallett, 818 F. Supp. 2d 142, 149 (D.D.C. 2011) (defendants’ representations of




                                                  30
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 36 of 40



government affiliation is “information that [would be] important to consumers” and thus

material). 142

        The Congressional Checks Defendants’ attempt to include an isolated disclaimer in some,

but not all, of their marketing that “nothing is guaranteed” and that there is some risk involved in

obtaining the advertised payouts does not insulate them from Section 5 liability. Such a

disclaimer is insufficient to overcome the advertisements’ overall net impression that consumers

can obtain the promised Congressional/Republican Checks with little to no risk, and is

ineffective to overcome the various promises of mandatory Congressional/Republican Checks,

including the promises that the payouts are mandated by law, easy, contractually-required, and

available to “everyday Americans” just by putting their name on “the list of check payees.” See

FTC v. Vemma Nutrition Co., No. 15-CV-01578, 2015 WL 11118111, at *6 (D. Ariz. Sept. 18,

2015) (“[R]epresentations may be misleading despite the use of a disclaimer such as ‘results may

vary’ if the consumer may reasonably believe that a statement of unusual earning potential

represents typical earnings.”(citations omitted)); Removatron Int'l Corp. v. FTC, 884 F.2d 1489,

1497 (1st Cir. 1989) (“Disclaimers or qualifications in any particular ad are not adequate to avoid

liability unless they are sufficiently prominent and unambiguous to change the apparent meaning

of the claims and to leave an accurate impression. Anything less is only likely to cause

confusion by creating contradictory double meanings.”).

        Similarly, the Congressional Checks Defendants’ sporadic, unqualified references to

“investment” when marketing Republican Checks are also insufficient to overcome the overall

net impression that consumers can claim substantial payouts with little or no risk. See FTC v.

Febre, No. 94 C 3625, 1996 WL 396117, at *2 (N.D. Ill. July 3, 1996), aff’d, 128 F.3d 530 (7th

Cir. 1997) (where advertisements did not guarantee specific earnings but made express claims

regarding the earnings potential, the earnings claims were still deceptive). Nor do their

references to investing make their failure to mention the tens to hundreds of thousands of dollars

142
  These claims are also express, and thus, presumptively material. Nat'l Urological Grp., Inc., 645 F. Supp. 2d at
1190.

                                                        31
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 37 of 40



necessary to obtain the promised payouts any less deceptive. FTC v. John Beck Amazing Profits,

LLC, No. 2:09-CV-04719, 2009 WL 7844076, at *6 (C.D. Cal. Nov. 17, 2009) (based on

statements and images indicating that customers had purchased homes for minimal amounts,

infomercial created false overall net impression that a typical consumer could purchase high-

valued properties for pennies on the dollar); see also P. Lorillard Co. v. FTC, 186 F.2d 52, 58

(4th Cir. 1950) (net impression is the important criterion not “fine spun distinctions and

arguments that may be made in excuse”).

               2.      The Congressional Checks Defendants’ Material Omission
        Failure to disclose material facts that could affect consumers’ decisions, such as the

“conditions and costs associated with participating in a program and the true nature of the

services or product offered” violates Section 5. Febre, 1996 WL 396117, at *3; see also FTC v.

Five-Star Auto Club, Inc., 97 F. Supp. 2d 502, 532 (S.D.N.Y. 2000) (“Failure to disclose the true

nature of a service or product can constitute a material omission”).

        Here, the Congressional Checks Defendants promise consumers that they can collect

hundreds to thousands of dollars but fail to disclose that in order to do so, consumers would have

to risk tens to hundreds of thousands of dollars. The Congressional Checks Defendants only tell

consumers the true costs to receiving the advertised payouts after consumers purchase Congress’

Secret Giveaway. Courts have repeatedly found that cost is material to consumers’ purchasing

decisions, and that a failure to disclose the complete costs of a transaction or promise is violative

of Section 5. FTC v. The Crescent Publ’g Grp., Inc., 129 F. Supp. 2d 311, 321 (S.D.N.Y. 2001)

(information concerning prices or charges is material); see also FTC v. Bluehippo Funding, LLC,

No. 08-CV-I1819, 2015 WL 6830161, at *3-4 (S.D.N.Y. Nov. 6, 2015) (failure to disclose limits

on store credit material because the limits increased the cost of the transaction); see also Five-

Star Auto Club, Inc., 97 F. Supp. 2d at 532. Thus, the FTC is likely to prevail on this claim as

well.




                                                 32
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 38 of 40



       C.      Defendants Gerhauser and Scheidt Are Individually Liable.

       An individual is liable under the FTC Act for injunctive and monetary relief if the

individual “(1) participated directly in the deceptive practices or had authority to control those

practices, and (2) had or should have had knowledge of the deceptive practices.” FTC. v. Ross,

743 F.3d 886, 892 (4th Cir. 2014); FTC v. Innovative Mktg, Inc., 654 F. Supp. 2d 378, 385 (D.

Md. 2009). Knowledge is established by proof of actual knowledge, reckless indifference to its

deceptiveness, or “an awareness of a high probability of deceptiveness” and intentional

avoidance learning the truth. See In re Sanctuary Belize Litig., 2019 WL 1934673, at *2 (citing

Ross, 743 F. 3d at 892). Notably, the extent of an individual’s participation in business affairs or

the violative conduct alone is sufficient to establish the requisite knowledge for liability. See

Innovative Mktg, 654 F. Supp. 2d at 387.

       Defendants Gerhauser and Scheidt directly participated in the marketing for the diabetes

cure and government checks schemes, respectively. In fact, both directly communicated the

representations at issue to consumers through the respective video infomercials and marketing

emails. See FTC v. Stefanchick, 559 F.3d 924, 930-31 (9th Cir. 2009) (director liable for

deceptive scheme where, among other things, his picture and signature appeared on much of the

marketing materials).

       Moreover, they each have the requisite knowledge for individual liability. Both authored

the books attached to the schemes — the same publications that prove the falsity of several of the

representations in the marketing. For example, while Gerhauser claims in the marketing that

their 28-day diabetes protocol does not involve dietary changes, his book prescribes a low-carb

diet and intermittent fasting. Gerhauser’s parallel marketing of a “mainstream” diabetes “cure”

— namely, a sensible diet — shows he knows the advertising for The Doctor’s Guide is false.

Similarly, in the Congressional Checks marketing, Scheidt knowingly communicates several

claims to consumers that he directly contradicts in post-sale admissions to consumers — most

notably, that consumers can obtain hundreds to thousands of dollars in Congressional Checks

just by putting their name on the “list of check payees.”

                                                 33
        Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 39 of 40



 II.        The Balance of Equities Weighs In Favor of a Preliminary Injunction.

        Having established the FTC’s strong likelihood of success, the only remaining inquiry is

whether, on balance, the equities weigh in favor of granting the injunction. Ameridebt, Inc., 373

F. Supp. 2d at 564. 143 As a matter of law, when balancing public and private equities, the public

interest is given greater weight, and “private injuries are not proper considerations for granting or

withholding injunctive relief under Section 13(b).” Id. (quoting Food Town Stores, Inc., 539 F.2d

at 1346).

        Here, the equities weigh in favor of injunctive relief. Defendants’ deceptive diabetes and

government checks schemes are ongoing, thereby threatening further consumer harm, and they

are particularly pernicious in light of their potential impact on consumer health, safety and

financial stability. The public’s interest, which the Fourth Circuit weighs heavily — is served by

stopping these deceptive practices. See Mallett, 818 F. Supp. 2d at 149 (“The public interest in

ensuring the enforcement of federal consumer protection laws is strong”). By contrast, there is

no legitimate interest in being allowed to deceive consumers. See FTC v. World Wide Factors,

Ltd., 882 F.2d 344, 347 (9th Cir. 1989) (“[T]here is no oppressive hardship to defendants in

requiring them to comply with the FTC Act [and] refrain from [making] fraudulent

representation[s].” (citation and internal quotation marks omitted)). Although Defendants may

suffer some pecuniary harm if prevented from making misleading or unsubstantiated statements

about their books and products, that harm pales in comparison to the persistent public harm of

allowing the Defendants to continue to deceptively market their products.

III.        The Proposed Preliminary Injunction is Necessary to Protect Consumers.

        The FTC’s proposed injunctive relief seeks only to prohibit each of the Defendants from

making false or unsubstantiated claims related to diabetes, health-related products or programs,

Congressional or Republican checks, and other goods and services. Courts have issued similar


143
   The FTC is not required to show irreparable harm to obtain preliminary relief because it is presumed under
Section 13(b). In re: Sanctuary Belize Litig, 2019 WL 3714392, at *8; FTC v. Consumer Defense, LLC, 926 F.3d
1209, 1212-13 (9th Cir. 2019).

                                                      34
         Case 1:19-cv-03100-SAG Document 2-1 Filed 10/24/19 Page 40 of 40



preliminary relief in past cases, including cases involving health, financial, and government

affiliation claims. See e.g., FTC v. Simple Health Plans, LLC, 379 F. Supp. 3d 1346, 1365 (S.D.

Fla. 2019) (preliminary injunction enjoining misrepresentation of material facts regarding any

good or service); FTC v. Health Formulas, LLC, No. 2:14-CV-01649, 2015 WL 2130504, at

*26, (D. Nev. May 6, 2015) (preliminary injunction enjoining false or unsubstantiated claims,

including weight-loss supplement claims); Mallett, 818 F. Supp. 2d at 150 (preliminary

injunction enjoining claims of affiliation with the federal government to market debt-relief

scheme).
         Moreover, in addition to the diabetes cure and Congressional/Republican Checks

schemes, Defendants promote other very similar health “cures” and checks “opportunities,” with

recycled consumer “testimonials” and using shared email distribution lists. Injunctive relief is

particularly necessary here in light of their practice of cross-promotion and transferring claims

across business lines. 144

                                                   CONCLUSION

         For the reasons stated above, the FTC respectfully requests that the Court enter the

proposed preliminary injunction against the Defendants.


Dated: October 24, 2019                                   /s/ Omolara Bewaji Joseney
                                                         OMOLARA BEWAJI JOSENEY, pro hac vice
                                                         ojoseney@ftc.gov
                                                         DILLON JOSEPH LAPPE, pro hac vice
                                                         dlappe@ftc.gov
                                                         GREGORY J. MADDEN, Bar No. 07023
                                                         gmadden@ftc.gov
                                                         FEDERAL TRADE COMMISSION
                                                         600 Pennsylvania Avenue NW, CC-9528
                                                         Washington DC 20580
                                                         (202) 326-2599, -2833, -2426
                                                         Fax: (202) 326-3197
                                                         Attorneys for Plaintiff
                                                         FEDERAL TRADE COMMISSION

144
   It is also important that the injunctive relief equally apply to the Defendants, in light of their pattern of cross-
promoting each other’s products.

                                                            35
